                                   Case 14-67619-wlh           Doc 88       Filed 10/05/18 Entered 10/05/18 15:02:37                      Desc
                                                                                  Page 1 of 1
                                                                                      Form 1                                                                               Page: 1

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:        14-67619 WLH                                                                 Trustee: (300370)           Edwin K. Palmer
Case Name:          SHARMA, RAJESHWAR D.                                                         Filed (f) or Converted (c): 09/08/14 (f)
                                                                                                 §341(a) Meeting Date:       10/14/14
Period Ending:      09/30/18                                                                     Claims Bar Date:            08/22/16

                               1                                              2                         3                           4                 5                    6

                       Asset Description                                  Petition/             Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)                    Unscheduled        (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                           Values             Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                            and Other Costs)                                                Remaining Assets

 1       REAL PROPERTY                                                     300,000.00                            0.00                                      0.00            20,000.00

 2       HOUSEHOLD GOODS AND FURNISHINGS                                      4,000.00                           0.00                                      0.00                   FA

 3       CLOTHES                                                                  500.00                         0.00                                      0.00                   FA

 4       WATCH                                                                    200.00                         0.00                                      0.00                   FA

 5       MEMBERSHIP INTEREST IN SEVERAL COMPANIES                                   0.00                         0.00              OA                      0.00                   FA

 5       Assets         Totals (Excluding unknown values)                 $304,700.00                          $0.00                                      $0.00          $20,000.00


     Major Activities Affecting Case Closing:
             Follow with Special Counsel re settlement negotiations with Debtor's wife to purchase Trustee's interest in real property.

     Initial Projected Date Of Final Report (TFR): June 30, 2016                             Current Projected Date Of Final Report (TFR): September 30, 2019




                                                                                                                                                 Printed: 09/25/2018 02:20 PM   V.14.03
